Title: To Thomas Jefferson from Dennis Smelt, 15 December 1808
From: Smelt, Dennis
To: Jefferson, Thomas


                  
                     To the President  
                        of the United States,
                     Congress Hall Dec. 15th. 08.
                  
                  Having understood that there is a judical Vacancy in the Mississippie Territory we recommend for that office George Poindexter Esq He has practised Law in the Territory Six years, during which time he acted as atto general for the Territory and was the acting atto for the U-States. He recd the Suffrages of ¾ of the people in the Territory after having served them in Congress from an election of the Legeslature & before that time Served in the Territorial Legeslature—His acquaintance with the practice of the Courts there has been dereved from experience and his knowledge of the nature of contracts & usages of the Citizens of the Territory must be dereved from the same source—We conceve & believe that he is a firm republican & attached to the principles of the present administration & well qualified for the appointment—
                  
                     D: Smelt. 
                     
                        and 25 other signatures
                     
                  
               